MEMORANDUM **
Ramon Angel Miranda-Gamez appeals his conviction by guilty plea, the revocation of his supervised release, and the imposition of a 23-month sentence, following his illegal reentry after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Miranda-Gamez’s counsel has submitted a brief stating that there are no meritorious issues for review. Appellant has not filed a supplemental pro se brief.
Our review of counsel’s brief and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.